Exhibit 10.4


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “ACTS”). NEITHER
THIS WARRANT NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT HERETO UNDER ALL OF THE APPLICABLE ACTS, OR AN OPINION OF COUNSEL
SATISFACTORY TO EQUITY MEDIA HOLDINGS CORPORATION TO THE EFFECT THAT SUCH
REGISTRATIONS ARE NOT REQUIRED.




WARRANT


to Purchase Common Stock of


EQUITY MEDIA HOLDINGS CORPORATION


Expiring on September 7, 2009


THIS IS TO CERTIFY THAT, for value received, Luken Communications, LLC, or
permitted assigns, is entitled to purchase from EQUITY MEDIA HOLDINGS
CORPORATION, a Delaware corporation (the “Company”), at the Warrant Office
designated pursuant to Section 2.1, at a purchase price per share of $1.10 (as
adjusted pursuant to the terms of this Warrant, the “Exercise Price”), 8,050,000
shares of duly authorized, validly issued, fully paid and nonassessable shares
of Common Stock, $.0001 par value, of the Company (the “Common Stock”), and is
entitled also to exercise the other appurtenant rights, powers and privileges
hereinafter set forth. The number of shares of the Common Stock purchasable
hereunder and the Exercise Price are subject to adjustment in accordance with
Article III hereof. This Warrant shall expire at 5:00 p.m., C.S.T., on September
7, 2009.
 
Certain Terms used in this Warrant are defined in Article IV.
 
ARTICLE I
 
Exercise of Warrant
 
1.1 Method of Exercise. This Warrant may be exercised as a whole or in part
beginning on the date of issuance until September 7, 2009, at which time this
Warrant shall expire and be of no further force or effect; provided. To exercise
this Warrant, the holder hereof or permitted assignees of all rights of the
registered owner hereof shall deliver to the Company, at the Warrant Office
designated in Section 2.1, (a) a written notice in the form of the Subscription
Notice attached as an exhibit hereto, stating therein the election of such
holder or such permitted assignees of the holder to exercise this Warrant, (b)
payment in full of the Exercise Price (in the manner described below) for all
Warrant Shares purchased hereunder and (c) this Warrant. Subject to compliance
with Section 3.1(a)(vi), this Warrant shall be deemed to be exercised on the
date of receipt by the Company of the Subscription Notice, accompanied by
payment for the Warrant Shares to be purchased and surrender of this Warrant, as
aforesaid, and such date is referred to herein as the “Exercise Date.” Upon such
exercise (subject as aforesaid), the Company shall issue and deliver to such
holder a certificate for the full number of the Warrant Shares purchasable by
such holder hereunder. The Person in whose name the certificate(s) for Common
Stock is to be issued shall be deemed to have become a holder of record of such
Common Stock on the Exercise Date; provided, however, that this Warrant may not
be exercised and the shares of common stock underlying this Warrant (the
“Warrant Shares”) shall not be issued to the holder unless:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) it is lawful for the holder to own the Warrant Shares that the holder would
own upon such exercise of this Warrant, and the exercise of this Warrant and
such holder’s acquisition of the Warrant Shares do not result in a violation of
the Communications Act of 1934, as amended, or any ownership rule or regulation
of the Federal Communications Commission (“FCC”); and
 
(b) if the issuance of the Warrant Shares would result in any transfer of
control of any licensee of the FCC, any required prior approval from the FCC for
such transfer of control shall have been received.
 
1.2 Fractional Shares. In lieu of any fractional shares of Common Stock which
would otherwise be issuable upon exercise of this Warrant, the Company shall
issue a certificate for the next higher number of whole shares of Common Stock
for any fraction of a share.
 
ARTICLE II
 
Warrant Office; Transfer
 
2.1 Warrant Office. The Company shall maintain an office for certain purposes
specified herein (the “Warrant Office”), which office shall initially be the
Company’s office at #1 Shackleford Drive, Suite 400 Little Rock, Arkansas 72211,
and may subsequently be such other office of the Company or of any transfer
agent of the Common Stock in the continental United States of which written
notice has previously been given to the holder of this Warrant. The Company
shall maintain, at the Warrant Office, a register for the Warrant in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each permitted
assignee of the rights of the registered owner hereof.
 
2.2 Ownership of Warrant. The Company may deem and treat the person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or writing hereon made by anyone other than the
Company) for all purposes and shall not be affected by any notice to the
contrary, until presentation of this Warrant for registration of transfer as
provided in this Article II.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3 Transfer of Warrants. The Company agrees to maintain at the Warrant Office
books for the registration and transfer of this Warrant. This Warrant may be
transferred in whole or in part only in compliance with the applicable law and
the terms of this Section 2.3. The holder may not transfer this Warrant or any
interest herein (including through the grant of participation interests), in
whole or in part, if such transfer would result in a violation of the
Communications Act of 1934, as amended, or any ownership rule or regulation of
the FCC (it being understood that a party not qualified to exercise the Warrant
may be qualified as a transferee if no violation would result from the transfer
of this Warrant without exercise). The Company, from time to time, shall
register the transfer of this Warrant in such books upon surrender of this
Warrant at the Warrant Office, properly endorsed or accompanied by appropriate
instruments of transfer and written instructions for transfer satisfactory to
the Company. Upon any such transfer, a new Warrant shall be issued to the
transferee, and the surrendered Warrant shall be canceled by the Company. The
registered holder of this Warrant shall pay all taxes and all other expenses and
charges payable in connection with the transfer of Warrants pursuant to this
Section 2.3.
 
2.4 Registration Rights. The Company agrees to register the Warrant Shares on
any registration statement filed by the Company pursuant to the terms of the
Warrant Purchase Agreement of even date herewith, of which the Company and the
initial holder of this Warrant are parties.
 
2.5 Acknowledgment of Rights. The Company will, at the time of the exercise of
this Warrant in accordance with the terms hereof, upon the request of the
registered holder hereof, acknowledge in writing its continuing obligation to
afford to such holder any rights (including without limitation, any right to
registration of the Warrant Shares) to which such holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant,
provided that if the holder of this Warrant shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights.
 
2.6 Expenses of Delivery of Warrants. Except as provided in Section 2.3 above,
the Company shall pay all reasonable expenses, taxes (other than transfer taxes)
and other charges payable in connection with the preparation, issuance and
delivery of Warrants and related Warrant Shares hereunder.
 
2.7 Compliance with Securities Laws. The holder hereof understands and agrees
that the following restrictions and limitations shall be applicable to all
Warrant Shares and resales or other transfers thereof pursuant to the Securities
Act:
 
(a) The holder hereof agrees that the Warrant Shares shall not be sold or
otherwise transferred unless the Warrant Shares are registered under the
Securities Act and state securities laws or are exempt therefrom.
 
(b) A legend in substantially the following form has been or will be placed on
the certificate(s) evidencing the Warrant Shares:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state
(collectively, the “Acts”). Neither the shares nor any interest therein may be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement with respect to the shares under all of the
applicable Acts, or an opinion of counsel satisfactory to Equity Media Holdings
Corporation to the effect that such registrations are not required.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Stop transfer instructions have been or will be imposed with respect to the
Warrant Shares so as to restrict resale or other transfer thereof, subject to
this Section 2.7.
 
ARTICLE III
 
Anti-Dilution Provisions
 
3.1 Stock Dividends - Split Ups. If after the date hereof, and subject to the
provisions of Section 4.6 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock, or by
a split up of shares of Common Stock, or other similar event, then, on the
effective date of such stock dividend, split up or similar event, the number of
shares of Common Stock issuable on exercise of each Warrant shall be increased
in proportion to such increase in outstanding shares of Common Stock.
 
3.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination, reverse stock split or
reclassification of shares of Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock.
 
3.3 Adjustments in Exercise Price. Whenever the number of shares of Common Stock
purchasable upon the exercise of the Warrants is adjusted, as provided in
Section 4.1 and 4.2 above, the Warrant Price shall be adjusted (to the nearest
cent) by multiplying such Warrant Price immediately prior to such adjustment by
a fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.
 
3.4 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Section 4.1 or 4.2 hereof or that solely affects
the par value of such shares of Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety in connection with which the Company
is dissolved, the Warrant holders shall thereafter have the right to purchase
and receive, upon the basis and upon the terms and conditions specified in the
Warrants and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Warrant holder would have received if such
Warrant holder had exercised his, her or its Warrant(s) immediately prior to
such event; and if any reclassification also results in a change in shares of
Common Stock covered by Section 4.1 or 4.2, then such adjustment shall be made
pursuant to Sections 4.1, 4.2, 4.3 and this Section 4.4. The provisions of this
Section 4.4 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.
 
 
4

--------------------------------------------------------------------------------

 
 
3.5 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of shares issuable upon exercise of a Warrant, the Company shall give
written notice thereof to the Warrant Agent, which notice shall state the
Warrant Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon the occurrence of any event
specified in Sections 4.1, 4.2, 4.3 or 4.4, then, in any such event, the Company
shall give written notice to each Warrant holder, at the last address set forth
for such holder in the warrant register, of the record date or the effective
date of the event. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of such event.
 
3.6 No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round up or down to the nearest whole number the number of
the shares of Common Stock to be issued to the Warrant holder.
 
3.7 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement. However, the Company
may at any time in its sole discretion make any change in the form of Warrant
that the Company may deem appropriate and that does not affect the substance
thereof, and any Warrant thereafter issued or countersigned, whether in exchange
or substitution for an outstanding Warrant or otherwise, may be in the form as
so changed.
 
ARTICLE IV
 
Miscellaneous
 
4.1 Entire Agreement. This Warrant, together with the Warrant Purchase
Agreement, and that certain Stock Purchase Agreement by and among the Company,
CASH Services, Inc., Retro Programming Services, Inc. and Luken Communications,
LLC, dated of even date herewith (“RPSI Purchase Agreement”), and the documents
referenced herein and therein contains the entire agreement between the holder
hereof and the Company with respect to the Warrant Shares that it can purchase
upon exercise hereof and the related transactions and supersedes all prior
arrangements or understanding with respect thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(a) Certain Rights. Upon any Seller Trigger Event (as defined in the RPSI
Purchase Agreement), the Purchaser shall have the right to require the Company
to repurchase all, but not less than all, of the Warrants sold to Purchaser
under the Warrant Purchase Agreement for a price of $1.5 million. In the event
of any repurchase hereunder, the party having the right to cause such repurchase
shall exercise its rights within 15 days of the event or circumstances giving
rise to such right by written notice to the other party. Such repurchase shall
be consummated within 30 days of such notice. In any repurchase, all Warrants
shall be delivered to the Company by Purchaser free and clear of all liens,
mortgages and encumbrances of any kind.
 
4.2 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the United States of America and the State of Delaware, both
substantive and remedial. Exclusive venue and jurisdiction for any action
arising hereunder shall lie in the court of competent jurisdiction located in
New Castle County, Delaware, and the parties specifically agree to submit to
such jurisdiction and waive any objection to such venue.
 
4.3 Waiver and Amendment. Any term or provision of this Warrant may be waived at
any time by the party which is entitled to the benefits thereof, and any term or
provision of this Warrant may be amended or supplemented at any time by
agreement of the holder hereof and the Company, except that any waiver of any
term or condition, or any amendment or supplementation, of this Warrant must be
in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Warrant shall not in any way affect, limit or waive a party’s
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Warrant.
 
4.4 Illegality. In the event that any one or more of the provisions contained in
this Warrant shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in any other respect and the remaining provisions of this Warrant
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired.
 
4.5 Copy of Warrant. A copy of this Warrant shall be filed among the records of
the Company.
 
4.6 Notice. Any notice or other document required or permitted to be given or
delivered to the holder hereof shall be delivered at, or sent by certified or
registered mail to such holder at, the last address shown on the books of the
Company maintained at the Warrant Office for the registration of this Warrant or
at any more recent address of which the holder hereof shall have notified the
Company in writing. Any notice or other document required or permitted to be
given or delivered to the Company, other than such notice or documents required
to be delivered to the Warrant Office, shall be delivered at, or sent by
certified or registered mail to, the office of the Company at 1 Shackleford
Drive, Suite 400, Little Rock, AR 72211 or any other address within the
continental United States of America as shall have been furnished by the Company
to the holder of this Warrant.
 
 
6

--------------------------------------------------------------------------------

 
 
4.7 Limitation of Liability; Not Stockholders. No provision of this Warrant
shall be construed as conferring upon the holder hereof the right to vote,
consent, receive dividends or receive notices other than as herein expressly
provided in respect of meetings of stockholders for the election of directors of
the Company or any other matter whatsoever as a stockholder of the Company. No
provision hereof, in the absence of affirmative action by the holder hereof to
purchase shares of Common Stock, and no mere enumeration herein of the rights or
privileges of the holder hereof, shall give rise to any liability of such holder
for the purchase price of any shares of Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
4.8 Exchange, Loss, Destruction, etc. of Warrant. Upon receipt of evidence
satisfactory to the Company of the loss, theft, mutilation or destruction of
this Warrant, and in the case of any such loss, theft or destruction upon
delivery of a bond of indemnity in such form and amount as shall be reasonably
satisfactory to the Company, or in the event of such mutilation upon surrender
and cancellation of this Warrant, the Company will make and deliver a new
Warrant of like tenor, in lieu of such lost, stolen, destroyed or mutilated
Warrant; provided, however, that the original recipient of this Warrant shall
not be required to provide any such bond of indemnity and may in lieu thereof
provide his agreement of indemnity. Any Warrant issued under the provisions of
this Section 6.8 in lieu of any Warrant alleged to be lost, destroyed or stolen,
or in lieu of any mutilated Warrant, shall constitute an original contractual
obligation on the part of the Company. This Warrant shall be promptly canceled
by the Company upon the surrender hereof in connection with any exchange or
replacement. The registered holder of this Warrant shall pay all taxes
(including securities transfer taxes) and all other expenses and charges payable
in connection with the preparation, execution and delivery of Warrants pursuant
to this Section 6.8.
 
4.9 FCC Consent. In the event that any action to be taken under this Warrant
would result in a change of control of any license, permit or other
authorization issued by the FCC such that the prior consent of the FCC is
required for the taking or consummation of such action under the Communications
Act of 1934, as amended, or the rules, regulations and policies of the FCC which
are then in effect, the obtaining of such FCC consent shall be a condition for
the taking or consummation of such action and the Company and the holder shall
cooperate and use all commercially reasonable efforts to make any required
filings with the FCC so as to obtain such consent of the FCC prior to the date
for taking or consummating any such action.
 
4.10 Headings. The Article and Section and other headings herein are for
convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.
 

Dated: June 24, 2008
           
EQUITY MEDIA HOLDINGS CORPORATION
       
By:
   
Name:
   
Title:
 

 
 
7

--------------------------------------------------------------------------------

 

SUBSCRIPTION NOTICE


The undersigned, the holder of the foregoing Warrant, hereby elects to exercise
purchase rights represented by said Warrant for, and to purchase thereunder
__________ shares of the Common Stock covered by said Warrant and herewith makes
payment in full therefor pursuant to Section 1.1 of such Warrant, and requests
(a) that certificates for such shares (and any securities or other property
issuable upon such exercise) be issued in the name of, and delivered to,
__________________, _____________________ and (b) if such shares shall not
include all of the shares issuable as provided in said Warrant, that a new
Warrant of like tenor and date for the balance of the shares issuable thereunder
be delivered to the undersigned.
 
Except to the extent the shares of Common Stock being acquired are registered
for public resale by the holder, the undersigned represents that (1) the
aforesaid shares of Common Stock are being acquired for the account of the
undersigned for investment not with view to, or for resale in connection with,
the distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares; (2) the undersigned is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision
regarding its investment in the Company; (3) the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (4) the undersigned understands that the shares of Common Stock
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (5) the undersigned is aware that the aforesaid
shares of Common Stock may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about the Company, and the Company has not made such information
available and has no present plans to do so; and (6) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.



     
Name:
         
Signature
   
Dated:___________________, _____
 

 
 
8

--------------------------------------------------------------------------------

 
 
ASSIGNMENT


For value received, _____________________________, hereby sells, assigns and
transfers unto _______________________________ the within Warrant, together with
all right, title and interest therein and does hereby irrevocably constitute and
appoint _______________________ attorney, to transfer said Warrant on the books
of the Company, with full power of substitution.



 
 
   
Dated: ___________________, 20__
 

 
 
9

--------------------------------------------------------------------------------

 